UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. 1) Filed by the Registrant☒ Filed by a Party other than the Registrant☐ Check the appropriate box: ☒ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☐ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 GreenHunter Resources, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 1048 Texan Trail Grapevine, TX 76051 Notice of Annual Meeting of Stockholders To our Stockholders: You are hereby notified that our 2014 Annual Meeting of Stockholders of GreenHunter Resources, Inc. (the “Company”) will be held at our corporate offices located at 1048 Texan Trail, Grapevine, Texas 76051, on December 19, 2014, at 10:00 A.M., Central Time (CST), for the following purposes: To elect one (1) Director for a term of three (3) years or until her respective successor is duly qualified and elected; To ratify certain restricted stock grants to independent board members and certain officers; To make an advisory vote for the compensation paid to the company’s named executive officers, as disclosed pursuant to Item 402 of Regulation S-K; To make an advisory vote as to whether future advisory votes on executive compensation should be held every one, two, or three years; To ratify the appointment of BDO USA, LLP as the Company’s independent auditors to examine the accounts of the Company for the fiscal year ending December 31, 2014; and To transact such other business as may properly come before the meeting or any adjournment or postponement thereof. The Board of Directors has fixed November 4, 2014, as the record date for the determination of stockholders entitled to notice of, and to vote at, the meeting and any adjournment or postponement thereof. Only holders of record of GreenHunter Resources, Inc.’s Common Stock, par value $.001 per share, are entitled to vote on all matters coming before the meeting or any adjournment or postponement thereof. A complete list of stockholders entitled to vote at the meeting will be maintained in the Company's offices at 1048 Texan Trail, Grapevine, Texas 76051 for ten days prior to the meeting. Your vote is important. The voting stock of the Company should be represented as fully as possible at the meeting. The enclosed proxy is solicited by the Board of Directors of the Company. Whether or not you plan to attend the meeting in person, please mark, execute, date and return the enclosed proxy in the envelope provided, which requires no postage if mailed within the United States. The return of the enclosed proxy will not affect your right to vote in person if you do attend the meeting. If your shares are held in a street name by a broker or bank, you will need to obtain a written proxy from the broker, bank or other nominee holding your shares to be able to vote at the meeting. By Order of the Board of Directors Grapevine, Texas Gary C. Evans November 7 , 201 4 Chairman WHETHER OR NOT YOU PLAN TO BE PRESENT AT THE MEETING, YOU ARE URGED TO SIGN, DATE AND MAIL THE ENCLOSED PROXY CARD PROMPTLY. IF YOU ATTEND THE MEETING, YOU CAN VOTE EITHER IN PERSON OR BY YOUR PROXY. YOU MAY REVOKE YOUR PROXY AT ANY TIME BEFORE IT IS VOTED. The accompanying Proxy Statement is dated November 4, 2014 and is first being mailed to stockholders on or about November 7, 2014. Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of Stockholders to be held December 19, 2014. The proxy statement and annual report to stockholders are available at: www.greenhunterresources .com and www.shareholdervote.info . GreenHunter Resources , Inc. 1048 Texan Trail Grapevine, TX 76051 PROXY STATEMENT This proxy statement is furnished in connection with the solicitation of proxies by the Board of Directors of the Company (the “Board”) for use at the Company's 2014 Annual Meeting of Stockholders, which will be held on December 19, 2014, at 10:00 A.M., Central Time (CST), at our corporate offices located at 1048 Texan Trail, Grapevine, Texas 76051, or any adjournment or postponement thereof. This Proxy Statement is dated November 7, 2014 and is first being mailed to stockholders on or about November 7, 2014. RECORD DATE AND VOTING SECURITIES OUTSTANDING Our Board of Directors has fixed the record date for the determination of stockholders entitled to notice of and to vote at the annual meeting as of the close of business on November 4, 2014 (the “Record Date”). Holders of the Company's Common Stock, $.001 par value (the "Common Stock"), at the close of business on the Record Date will be entitled to one vote per share on all proper business brought before the Meeting. At the close of business on the Record Date, there were outstanding 33,796,389 shares of the Company's Common Stock. VOTING OF SECURITIES A proxy card is included with this statement. In order to be valid and acted upon at the annual meeting, your proxy card must be received by the Corporate Secretary of GreenHunter Resources, Inc. at GreenHunter Resources, Inc., 1048 Texan Trail, Grapevine, TX 76051, or by the transfer agent, Securities Transfer Corporation, at 2591 Dallas Parkway, Suite 102, Frisco, Texas, 75034, before the time set for the holding of the meeting or any adjournment or postponement thereof. If you submit a proxy, you may revoke it any time prior to the meeting, or if you attend the meeting personally, you may revoke your proxy at that time and vote in person. In addition, you may revoke your proxy by any later dated proxy. A later dated written proxy may be deposited at either our registered office or our principal place of business, at any time up to the time of the meeting, or with the Chairman of the meeting on the day of the meeting. However, you should note that your mere presence at the meeting will not constitute a revocation of a previously submitted proxy. If your shares are held in a street name by a broker or bank, you will need to obtain a written proxy from the broker, bank or other nominee holding your shares to be able to vote at the meeting. The presence at the Meeting, in person or by proxy, of the holders of a majority of such outstanding shares will constitute a quorum. All matters brought before the Meeting will be decided by a majority of the shares represented in person or by proxy, except for director elections, which will be decided by a plurality of the shares represented in person or by proxy. Stockholders do not have cumulative voting rights in the election of directors. If you do not wish to vote for a particular nominee, you must clearly identify such nominee on your proxy card. We will include abstentions in the vote totals, which means that they have the same effect on each proposal as a negative vote. However, broker non-votes, if any, will not be included in the vote totals for non-routine matters and therefore will not have any effect except in ratifying the appointment of the Company’s independent auditors. The Board of Directors does not intend to bring any matter before the meeting except as specifically indicated in the notice and does not know of anyone else who intends to do so. However, if any other matters properly come before the meeting, then the persons named in the enclosed proxy, or their duly constituted substitutes acting at the meeting, will be authorized to vote or otherwise act thereon in accordance with their judgment in such matters. If the enclosed proxy is properly executed and returned prior to voting at the meeting, the shares represented thereby will be voted in accordance with the instructions marked thereon. In the absence of instructions, the shares will be voted "FOR" the nominees of the Board of Directors and "FOR" the remaining proposal(s). Our Board has designated Gary C. Evans and/or Morgan F. Johnston to serve as proxies. PERSONS MAKING THE SOLICITATION We will bear all the costs incurred in the preparation and mailing of the proxy, proxy statement, notice of annual meeting and annual report. In addition to solicitation by mail, our directors, officers or employees may solicit proxies by personal interviews, telephone or other means of communication. If they do so, these individuals will not receive any special compensation for these services. We may also retain a proxy solicitor1 to assist us with the distribution and solicitation of proxies for the meeting at our expense. PROPOSAL I. ELECTION OF DIRECTORS The Bylaws of the Company divide the Board of Directors into three (3) classes of Directors serving staggered three-year terms, with one class to be elected at each Annual Meeting. The Board of Directors has currently set the number of board members at four. There is one member in the Class I director group, one member in the Class II director group and two members in the Class III director group. At this year’s meeting one (1) Director from the Class II director group, Julie E. Silcock, is to be elected for a term of three (3) years, to hold office until the expiration of her term in 2017 or until a successor shall have been qualified and elected. The terms of the remaining Directors will continue as indicated below. The shares represented by proxies, returned duly executed, will be voted, unless otherwise specified, in favor of the nominee for the Board of Directors named below. The nominee is now serving as a Director. THE BOARD RECOMMENDS A VOTE " FOR " THE ELECTION OF THE NOMINEE AS A DIRECTOR OF THE COMPANY. The names, ages, offices held, and period of time served as a director of each person nominated for election as a director are as follows: Class Name Age Offices Held Director Since I Ronald H. Walker(1) 77 Director November 2007 II Julie E. Silcock(1)
